Exhibit 99.7 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 19, 2010 (October 18, 2010) Date of Report (Date of earliest event reported) AMINCOR, INC. (Exact name of registrant as specified in its charter) Nevada 000-49669 88-0376372 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th FL, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(347) 821-3452 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information set forth under Item 2.01 of this current report on Form 8-K is hereby incorporated by reference into this Item 1.01. Item 2.01 Completion of Acquisition or Disposition of Assets On October 18, 2010, Registrant entered into a Stock Purchase Agreement (the “Agreement”) with Hammond Investments, Ltd. an exempted company incorporated with limited liability in the Cayman Islands (“Hammond”), and Capstone Special Purpose Fund, LP, a Delaware limited partnership (“CSPF”) for the purchase by Registrant of 8,630 shares of Series A Convertible Preferred Stock of Tyree Holdings Corp., a Delaware corporation (“Tyree”). Prior to the closing of the stock purchase, Hammond and CSPF (collectively, the “Shareholders”) were the owners of Series A Convertible Preferred Stock representing86.3% of the issued and outstanding shares of common stock (on a fully diluted basis), par value $0.001 (the “Shares”) of Tyree.In consideration for the Shares, Registrant paid to the Shareholders $0.01 per Share, or $86.30 in the aggregate. John R. Rice III and Joseph F. Ingrassia are officers and directors of Registrant and Tyree.Mr. Rice and Mr. Ingrassia are also officers of Capstone Capital Management, Inc., the general partner of CSPF and are directors of Hammond. As a result of the above transaction, Registrant owns 86.3% of the issued and outstanding shares of Tyree and Tyree is a subsidiary of Registrant. The information in this Item 2.01 and 1.01 above is qualified in its entirety by the Stock Purchase Agreement, which is attached as an exhibit hereto. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Tyree Holdings Corp., and its wholly owned subsidiaries, Tyree Service Corp., Tyree Environmental Corp. and Tyree Equipment Corp. Audited financial statements of Tyree Holdings Corp., and its wholly owned subsidiaries, Tyree Service Corp., Tyree Environmental Corp. and Tyree Equipment Corp. for the fiscal years ended December 31, 2008 and December 31, 2009. (b) Pro-Forma Financial Information. Since it is impracticable to provide the required pro-forma financial statements for the transaction described in Item 2.01 at the time of this filing, Registrant hereby confirms that it intends to file the required financial statements no later than 71 calendar days after the date of this current report on Form 8-K. (c) Not Applicable. (d) Exhibits 10.1Stock Purchase Agreement, dated October 18, 2010, by and among Registrant, Hammond Investments, Ltd., and Capstone Special Purpose Fund, LP. TYREE HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2009 and 2008 WITH REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TYREE HOLDINGS CORP. AND SUBSIDIARIES CONTENTS December 31, 2009 and 2008 Page REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS 1 CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets 2-3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-23 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Board of Directors and Stockholders Tyree Holdings Corp. and Subsidiaries We have audited the accompanying consolidated balance sheets of Tyree Holdings Corp. and Subsidiaries, (“Successor Companies” as explained in Note 2 to the financial statements) as of December 31, 2009 and 2008 and the related consolidated statements of operations, and changes in stockholders’ equity (deficit) and cash flows for the year ended December 31, 2009 and the period from January 18, 2008 to December 31, 2008 (Successor Companies), and consolidated statements of operations, and changes in stockholders’ equity (deficit) and cash flows for the period from January 1, 2008 to January 17, 2008 of The Tyree Organization, Ltd., and Affiliates (“Predecessor Companies” as explained in Note 1 to the financial statements).These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Tyree Holdings Corp. and Subsidiaries (Successor Companies) as of December 31, 2009 and 2008, and the results of their consolidated operations and their cash flows for the year then ended December 31, 2009 and the period from January 18, 2008 to December 31, 2008 (Successor Companies), and the results of the consolidated operations and the cash flows of The Tyree Organization Ltd. and Affiliates (Predecessor Companies) for the period from January 1, 2008 to January 17, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ ROSEN SEYMOUR SHAPPS MARTIN & COMPANY LLP New York, New York October 8, 2010 1 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2009 and 2008 Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $905,000 and $590,802 in 2009 and 2008, respectively Inventory, net Construction in process Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Security deposits Goodwill Intangible assets, net Deferred financing costs, net Total other assets Total assets $ $ (Continued) 2 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) December 31, 2009 and 2008 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Assumed liabilities – current portion Senior credit facility – related party Notes payable – current portion Billings on construction Deferred revenue Total current liabilities Long-term liabilities: Assumed liabilities – net of current portion Notes payable – net of current portion Other long-term liabilities - Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, Series A, $0.001 par value per share; 50,000 shares authorized, 8,930 shares issued and outstanding 9 9 Common stock, $0.001 par value per share, 1,000,000 shares authorized, 10,698 shares issued and outstanding 11 11 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, 2009 and 2008 Predecessor and Successor Companies Predecessor Companies Successor Companies For the Period For the Period Year Ended Twelve Months Ended January 18, 2008 to January 1, 2008 to December 31, 2009 December 31, 2008 December 31, 2008 January 17, 2008 Net revenues $ Cost of revenues Gross profit Selling, general and administrative Loss (income) from operations ) Interest expense Net loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 TYREE HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) Years Ended December 31, 2009 and 2008 Convertible Preferred Stock Treasury Stock, Additional Total Series A Series B Common Stock at Cost Paid-In Accumulated Stockholders’ Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity (Deficit) Balance – January 1, 2008 (Predecessor Companies) - $
